101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Manuel E. MATEO, Plaintiff-Appellant,v.THE CITY OF NEW YORK, the New York City Department ofCorrections, the Commissioner of the New York CityDepartment of Corrections, John Doe # 1, M.D., a Doctor atKings County Medical Center, John Doe # 2, a CorrectionalOfficer at Riker's Island Correctional Center Hospital, theState of New York, Thomas A. Coughlin, III, Commissioner ofthe New York State Department of Correctional Services, theGovernor of the State of New York, New York State Departmentof Correctional Services, Defendants-Appellees.
No. 95-2761.
United States Court of Appeals, Second Circuit.
June 25, 1996.

Manuel E. Mateo pro se, Maline, NY, for appellant.
Elizabeth I. Freedman, Asst. Corp. Counsel, New York, NY, for appellees.
Before KEARSE, MAHONEY, and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Raggi's order dated September 18 1995.  All of plaintiff's claims are barred by the statute of limitations.